                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA



GARY CONWAY,               )                     3:19-CV-0019-MMD-CLB
                           )
           Plaintiff,      )                     MINUTES OF THE COURT
                           )
      vs.                  )                     February 6, 2020
                           )
SGT. KIRKLAND, et al.,     )
                           )
           Defendant.      )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Defendant Kirkland has waived the personal service requirement under Fed. R. Civ.
P. 4 (ECF No. 24). Therefore, defendant’s motion to quash service (ECF No. 15) is
DENIED as moot.

         Plaintiff filed a motion to amend complaint (ECF No. 22). Pursuant to Local Rule
15-1, plaintiff shall attach the proposed amended pleading to any motion to amend so that
it will be complete in itself without reference to the superseding pleading. Plaintiff did not
attach a proposed amended pleading that is complete in itself as required by LR 15-1.
Therefore, plaintiff’s motion for leave to file an amended complaint (ECF No. 22) is
DENIED.

       IT IS SO ORDERED.

                                                 DEBRA K. KEMPI, CLERK

                                          By:             /s/
                                                 Deputy Clerk
